610 So. 2d 710 (1992)
Dennis George POULSEN, Appellant,
v.
STATE of Florida, Appellee.
No. 92-0133.
District Court of Appeal of Florida, Fourth District.
December 23, 1992.
Rehearing Denied January 15, 1993.
Joseph Nazzaro of Law Offices of Joseph Nazzaro, Miami, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Dawn S. Wynn, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We find merit only in appellant's fifth point on appeal. We reverse his sentence and remand to the trial court with directions to credit appellant's two-year community control sentence by four months for time already served on community control. See Ogden v. State, 605 So. 2d 155 (Fla. 5th DCA 1992); Crawford v. State, 567 So. 2d 428 (Fla. 1990); § 948.01(4), Fla. Stat. (1991).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH DIRECTIONS.
HERSEY and WARNER, JJ., and WALDEN, JAMES H., Senior Judge, concur.